On Application bob Reheabing.
The opinion of the Court was delivered by
Todd, J.
Impressed by the earnest and able brief presented by the defendant’s counsel for a rehearing, we have with the light and aid afforded by it, diligently and thoroughly re-examined and reviewed the proceedings in this case, and arrived at the conclusion that our previous decree must remain undisturbed.
The only question that deserves further notice from us is that in regard to the ruling of the judge a quo admitting in evidence the information against Thomas Melia, principal in the crime of which the accused in this case is charged to have been an accessory. We have no ■doubt that this information and the plea of guilty entered by Melia were properly admitted, and the objections offered by the counsel for the accused were properly overruled. The counsel, however, presents in connection with this ruling a question which, if it was really connected with this ruling or grew out of it, would present a matter for grave consideration. The court below decided that the information against the principal, and his plea of guilty thereto, were properly admitted in evidence against the accessory. From this it is argued in the brief of counsel, that if permitted to show that the principal in the offense had been indicted and convicted, that is not sufficient to warrant the conviction of the accessory; that it must also be shown that such principal had been sentenced. This question is presented for the first time by the argument before this Court, and is not raised by the proceedings in the court of the first instance. Non constat from the record that proof was not made on the trial that the principal had been sen-*893fenced. The objections that were made to the admissibility of the information against him and of his plea thereto, do not touch this question. Nor does it appear at any stage of the proceedings that the judge a quo ruled on this point, or was asked or had occasion to do so. The judge was not requested to charge the jury that the conviction and sentence of the principal were conditions precedent to the conviction of the accessory. Nor was any bill retained to the testimony of the principal, who was called as a witness for the State. Nor are we bound to conclude from the fact of his being a witness that he had not been sentenced, although an objection on this ground might have excluded him. We cannot supply what the record fails to show, and rule on points mentioned in the argument of counsel, which are not raised by the proceedings in the lower court.
In our original decree we passed on all the issues properly presented for our decision, and if we failed to consider any questions argued by counsel in their briefs, either original or on rehearing, it was because they were not raised in the lower court and, therefore, not properly before us on appeal.
The rehearing is refused.